DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title Objection
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: "Battle video game different conditions during different terms".

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 8 and 15 recite during a first term of the battle game, said battle game divided into a predetermined number of terms, conducting a battle under a first battle condition between the groups; setting a second battle condition in a second term of the battle game based on a result of the first term of the battle game; automatically transitioning from the first term to the second term” that falls under "certain methods of organizing human activity", which is a form of managing personal interactions between people (i.e., following rules or instructions, in this case, following specific rules during a team sporting event competition or the like).  The claims are related to a team sporting event, 
This judicial exception is not integrated into a practical application because claims 1-7 simply add insignificant extra-solution activity to the judicial exception; and the generically recited computer elements of claims 8-21 generally links the use of the judicial exception to a particular technological environment.
Dependent claims 2-7, 9-14, and 16-21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they simply add more rules to the event.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 4, 5, 7-9, 11, 12, 14-16, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 20080026847 to Mueller et al Mueller in view of US Pub. 20050255923 to Aoki and US Pub. 20060223633 to Hamamoto.

Claims 1, 8, and 15. Mueller discloses a game apparatus configured to provide a battle game between groups (¶¶79, 99, and 124 discloses battles among player characters in a video game environment; also see ¶3), each of said groups formed by plural players, the battle game being conducted by use of game objects, each of said game objects controlled by a player via a client device (¶121 “group of players”; also see ¶¶2 and 15 “MMOGs” and “MMORPGs”), the game apparatus comprising a communication interface configured to communicate with a plurality of client devices (Fig. 1 and ¶17), and a rendition processing module comprising a battle processing unit (¶27); 
wherein the battle processing unit is configured to: 
during a first term of the battle game that is divided into a number of terms (¶14 “discrete time frame”; and ¶¶75 and 121 “era” and “epoch”), conduct a battle under a first battle condition (¶114 discloses “There may be many attributes and specific information relating to each era” and “era conditions”; also see ¶¶118-120) between the groups (¶¶79, 99, and 124); 
set a second battle condition in a second term of the battle game based on the result of the first term of the battle game (¶75 discloses spider mutation available to character who completes a task; and ¶113 discloses perform a task to gain strength and/or skills; also see ¶¶63 and 121); 
automatically transition from the first term to the second term (¶14 “discrete time frame”; and ¶¶75 and 121 “era” and “epoch”); and 
conduct the battle under the second battle condition between the groups (¶¶28-40, “attributes”, “skills”, “parameters”, or the like; and ¶60, “a war between races, clans, or groups”, such that game participants has associated attributes, skills, parameters, or the like that they use during the war between groups). 
However, Mueller fails to explicitly disclose:
a predetermined number of terms; and
wherein the first battle condition is unchanged during the first term and the second battle condition is unchanged during the second term (emphasis added). 
Aoki teaches a battle game comprising at least a predetermined number of terms (Figs. 3 and 4, and ¶123).  The gaming system of Mueller would have motivation to use the teachings of Aoki because associating timers and specific amount of times to particular stages of video games is a technique commonly used in the video gaming art as way to keep games from running too long and also to further challenge players to complete a task, mission, or the like within a certain amount of time.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Mueller with the teachings of Aoki because associating timers and specific amount of times to particular parts of video games is a technique commonly used in the video gaming art as way to keep games from running too long and also to further challenge players to complete a task, mission, or the like within a certain amount of time.
Hamamoto discloses wherein the first battle condition is unchanged during the first term and the second battle condition is unchanged during the second term (¶¶53-56, “character individual skills are set in response to the character level”; ¶63, “Various types of status are set for each character.  The experience value, money, arms, skill, and the like added by the number of gaming times, the number of times an enemy character has been beaten, etc, are defined as the status”; and ¶93, “when the player character party wins the enemy character, points of the experience value, etc., are added or an item, 
 It would have been further obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Mueller with the teachings of Hamamoto in order to enhance specific player characteristics only upon the associated player achieving certain goals and challenges in doing so would encourage continuous gameplay among players to reach desired game status and enhanced player abilities.

Claims 2, 9, and 16. Mueller discloses wherein the second battle condition is set based on activity of at least one of the game objects in the first term (¶75 discloses spider mutation available to character who completes a task; and ¶113 discloses perform a task to gain strength and/or skills; also see ¶¶63 and 121).

Claims 4, 11, and 18. Mueller discloses further comprising steps of: 
providing a reward useable in the second term to at least one player according to the result in the first term; 
changing at least one parameter of a game object used by a player in a group based on the reward (¶75 discloses spider mutation available to character who completes a task; and ¶113 discloses perform a task to gain strength and/or skills; also see ¶¶63 and 121); 


Claims 7, 14, and 21. Mueller discloses wherein the battle game comprises a third term under a third battle condition, the method further comprising steps of: 
providing a reward useable in the third term to at least one player in a group according to the result in the second term; 
changing at least one parameter of the game object used by a player in the group based on the reward; 
conducting the battle in the third term based on the at least one changed parameter (¶75, “certain items, and/or attributes may only be available in certain epochs or eras of the game”; and ¶113 discloses perform a task to gain strength and/or skills; also see ¶¶63 and 121, in this case, a during a second era a player character earns item1 that is available for use in a third era).

Claims 5, 12, and 19. Mueller discloses wherein the battle game is conducted against an opponent game object (¶113).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715